 
 
I 
111th CONGRESS
2d Session
H. R. 4832 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Honda (for himself, Ms. Velázquez, Mr. Pierluisi, Mr. Sablan, Mr. Grijalva, Mr. Heinrich, Ms. Chu, Mr. Price of North Carolina, Ms. Richardson, Mr. Hinojosa, and Mr. Al Green of Texas) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to provide that premium pay be paid to Federal employees whose official duties require the use of one or more languages besides English. 
 
 
1.Short titleThis Act may be cited as the One America, Many Voices Act.
2.Premium pay for multilingual proficiency
(a)In generalSection 5545 of title 5, United States Code, is amended by adding at the end the following:

(e)
(1)An employee in a position requiring the use of one or more languages besides English is entitled to his rate of basic pay plus premium pay amounting to 5 percent of that rate.
(2)This subsection does not apply to an employee in a position the classification of which takes into account the language requirement referred to in paragraph (1), except—
(A)to the extent that the rates of basic pay for the position are not at least 5 percent greater than the rates that would otherwise apply in the absence of the language requirement; and
(B)in such other circumstances as the Office may by regulation prescribe.
(3)The Office shall prescribe any regulations necessary to carry out this subsection..
(b)Conforming amendments
(1)The heading for section 5545 of title 5, United States Code, is amended by striking and hazardous and inserting , hazardous, and multilingual-proficiency.
(2)The table of sections for chapter 55 of title 5, United States Code, is amended by striking the item relating to section 5545 and inserting the following:


5545. Night, standby, irregular, hazardous, and multilingual-proficiency duty differential.. 
 
